IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 13, 2009

                                     No. 08-50617                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

HOMERO RODRIGUEZ, JR.,

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                    for the Western District of Texas at Del Rio
                             USDC No. 2:02-CR-683-2


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Homero Rodriguez, Jr. pled guilty in 2003 to conspiracy to possess with
intent to distribute marijuana. A judgment of conviction and sentence followed.
In 2007, the district court denied Rodriguez’s motion to vacate, set aside, or
correct his sentence. See 28 U.S.C. § 2255. We AFFIRM.
       Rodriguez was sentenced to 151 months after being given an enhancement
under the career offender provision of the Sentencing Guidelines due to his


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50617

previous aggravated assault and arson convictions. Rodriguez filed a Section
2255 motion alleging he received ineffective assistance of counsel at the pre-trial,
plea, and sentencing phases of his trial because counsel failed to challenge the
enhancement. See U.S.S.G. § 4B1.1. Specifically, Rodriguez argues his previous
arson conviction was not a crime of violence as defined by Section 4B1.2. The
district court denied Rodriguez’s motion after finding that the arson statute
under which Rodriguez was convicted, Texas Penal Code § 28.02, qualifies as a
crime of violence within the meaning of Section 4B1.2. Rodriguez appealed.
      After the completion of briefing in this case, we resolved in a different case
the exact issue that Rodriguez presents. We determined that the statute under
which Rodriguez was convicted falls within the general contemporary meaning
of arson and is therefore a crime of violence. United States v. Velez-Alderete, 569
F.3d 541, 545 n.4, 546 (5th Cir. 2009). The question Rodriguez posed has now
been answered. The challenged sentencing enhancement was properly applied.
      Rodriguez has moved for appointment of counsel for this appeal. In light
of the fact that the very issue he raises has already been resolved, we find no
need for appointed counsel in this appeal.
      The district court’s judgment denying Rodriguez’s Section 2255 motion is
AFFIRMED.




                                         2